DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The substitute specification filed 1/19/21 has been entered.
Drawings
The replacement drawings were received on 1/19/21. 
Replacement Figures 10A is/are objected to because two figures are labeled “Fig 10A” which is improper, one of these is Fig 11A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 7-8, and 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: has been amended to recite “a holding tube…being sleeved on an outer side wall of the rod portion…and being at a fixed position relative to the rod portion, an outer diameter of the rod portion is greater than an inner diameter of the holding tube so that the rod portion…applies an expansion force to the holding tube sleeved on the outer side wall of the rod portion and thereby the holding tube is in interference fit with the rod portion; and a position limiting unit configured for limiting positions of the rod portion and the holding tube relative to each other, the position limiting unit comprises: a first protrusion provided on the outer side wall of the rod  portion; and a position limiting structure provided on a side wall of the holding tube, the first protrusion being snapped with the position limiting structure”. This language appears to be attempting to claim the same feature twice using different language and it is unclear if applicant means for the term “position limiting structure” to invoke 35 claim 11. 
Claim 7: recites “wherein a chamfer is provided on an outer side ridge”; however, the only “chamfer” discussed is “330, Fig 8A” and this does not illustrate a chamfer but instead illustrates a bulge identical to the one present on the rod (240, Fig 8A). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chamfer” in claim 7 is used by the claim to mean “a second bulge,” while the accepted meaning is “a right-angled edge or corner.” The term is indefinite because the specification does not clearly redefine the term. Furthermore, this claim depends from claim 1, which was amended to already recite a “first protrusion and second protrusion” (see above 112(b) rejection of claim 1 and original claim 1 recites these as “a first protrusion and a position limiting unit”). It is unclear how applicant is claiming a “position limiting unit” which according to applicant’s own disclosure and the changes made with the 112(b) rejection above is a second protrusion (330, Fig 8A) and is the “chamfer”. It is improper to attempt to claim the same structure twice using different language within the same claim and it is unclear what exactly applicant is trying to claim. This claim is further unclear because lines 3-4 indicate “the [second protrusion] being configured for preventing sharp edges and corners of the holding tube from scraping skin”; however, the claim does not set forth any shapes or corners or edges of the holding tube making it unclear what exactly is being claimed. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 20100199449).
Regarding the claimed invention being “a smudge brush…for dipping eyeshadow” as recited in the claims 1 and 11, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Ho was considered capable of performing the cited intended use because Ho discloses a brush used for basting, or smudging, sauce onto meats so it could be used as a “smudge brush for dipping eyeshadow” if a user wished to do that with the brush. 
Claims 1 and 11: Ho discloses a silicone [0033] brush (see Fig 1) comprising: a first head portion (18), wherein the first head portion comprises a dipping end (distal ends of bristles (26)) and a connection end (22), the surface layer of the dipping end being a silicone material [0033] and capable of being dipped in eye shadow if desired; a rod portion (12) connected with the connection end of the first head portion for the brush to be held (see Figs 1-7), the first head portion and the rod portion both being made of silicone [0033] and integrally formed when assembled (see Figs 1-7). A holding tube (20) is sleeved on an outer side wall of the rod portion (see Figs 5-7) in a direction of an extension line of the rod portion (see Figs 1-7) and being at a fixed position relative to the rod portion, with an outer diameter of the rod portion (see annotations) being greater than an inner diameter of the holding tube (see annotations). Since both the rod portion and holding tube are made of silicone [0033] and having a friction fit [0020], that means that an expansion force of the holding tube sleeved on the outer side wall of the rod portion thereby holds the tube in interference fit [0020] with the rod portion (see Figs 5-7). Additionally, this interference fit includes at least one first protrusion on the outer side wall of the rod portion (see annotations) and a second protrusion on a side wall of the holding tube with the two being snapped together [0019]. 

    PNG
    media_image1.png
    556
    711
    media_image1.png
    Greyscale
 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20100199449).
Claim 7: Ho discloses the brush of claim 1 and further discloses the holding tube outer side ridges including fillets (rounded corners of 20, see Figs 3-4 & 7). Ho discloses the invention essentially as claimed except for the outer side ridges of the holding tube being chamfered rather than filleted. However, it would have been an obvious matter of design choice to modify the fillets of Ho to be chamfers, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Ho with rounded filleted side ridges.
Claim 8: Ho discloses the brush of claim 1 and discloses the invention essentially as claimed except for a second head portion on the end of the rod portion furthest away from the first head portion. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brush of Ho by duplicating the first head portion and silicone holding tube on the distal end of the handle since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 12: Ho discloses the brush of claim 1 and discloses the second protrusion being a rectangular protrusion surrounding the rod portion in a circumferential/peripheral direction and the second protrusion being a rectangular protrusion surrounding the interior of the holding tube in a circumferential/peripheral direction. Ho discloses the invention essentially as claimed except for the entire brush and its corresponding protrusions being round instead of rectangular. However, it would have been an obvious matter of design choice to modify the brush of Ho to be cylindrically shaped rather than rectangularly shaped and thereby the corresponding protrusions, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Ho. 
Response to Arguments
Applicant’s arguments filed 1/19/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772